DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is a Non-Final Office Action in response to a request for continued examination filed on 09/16/2020 as a result of the Final Action mailed on 07/16/2020. 
Claims 21-42 have been examined in this Application. Claims 41-42 are newly presented. 
No new information disclosure statement has been submitted. 

Response to Arguments
Applicant’s arguments with respect to claim under 35 U.S.C. §101 have been fully considered but are not persuasive. 
Applicant argues that the claims are not directed to a judicial exception “much less a concept that falls within the enumerated categories of abstract ideas.” Remarks, page 10. 
The Examiner respectfully disagrees. Under the 2019 Revised Guidance and the October 2019 Update, the claims are analyzed to determine whether they recite:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (“Step 2A, Prong One”); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) (“Step 2A, Prong Two”); and
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP §2106.05(d)); or

In analyzing Claim 21 for instance, the claim is determined to amount to a judicial exception/an abstract idea directed to merely providing or transmitting content and a license for the content to a user, wherein the content is comprised of portions and is secured so that the user must meet predefined conditions in order to access the content. Such an abstract idea is characterized under certain methods of organizing human activity. Wherein, under certain methods of organizing human activity, the claims are directed to following rules or instructions, mitigating risk, and legal interactions including agreements in the form of contracts and business relations. Without a license a user wouldn’t be able to render the content, hence why the claims specifically are tied to mitigating risk/agreements in the form of contracts. The license is without a doubt a contract, and such contract is a form of enforcing a rule/legal interaction between the content owner and the user. The claims are also clearly directed to following rules or instructions, wherein each limitation recites what has to happen to ultimately allow a user to receive content and how such content can be rendered.
Applicant seems to argue that the Examiner’s classification of the abstract idea under the established enumerated sub-groupings is expanded by the Examiner beyond the enumerated sub-groupings that are established in the latest PEG 2019. The Examiner is not sure how such an argument could be made when certain methods of organizing human activity along with all the sub-groupings highlighted by the Examiner fall within the scope of what is established in the PEG 2019 latest guidance as an abstract idea. 
The abstract idea can arguably be included under mental processes. The claims summarize limitations that can be carried out by a human mind. The content can be a piece of 
Applicant also argues “that the claims apply any associated abstract concepts in a meaningful way and are thus not directed to a judicial exception” and that the claims “provide improvements to technologies relating to the claimed methods that, among other things, ‘can be used to ameliorate some ... drawbacks [of] prior systems, and to enable rich, flexible, policy-based controls to be associated with the manner in which viewing requirements are enforced and recorded, and also support the dynamic modification of such requirements.’ Applicant's Published Specification at paragraph [0005]. Applicant further notes that, in some instances, the use of a ‘zone map’ digitally signed using a ‘key’ in the manner claimed allows for, among other Id., 13. 
 The Examiner respectfully disagrees. In continuing the analysis in accordance with the latest PEG 2019 guidance, the judicial exception is not integrated into a practical application. For instance, Claim 21 recites the following additional elements: “at least one processor,” a non-transitory computer-readable medium,” “instructions,” “digitally signing,” “electronic content,” “generating at least one control program…” and “electronic license,” and a “screen.” The additional elements only perform generic functions of generating data, signing data, associating data, and sending data. The additional elements merely automate or process the abstract idea. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible. 

Applicant’s arguments, see Page 13-16, with respect to claim interpretation under 35 U.S.C. §103 have been fully considered but are not persuasive. 
Applicant argues:
I. Applicant argues that the limitation “digitally signing the first zone map using, at least in part, a first key configured to decrypt at least part of the first piece of electronic content” is not disclosed by the prior art, Harwell. Applicant also argues that “the term digitally signing does not appear to be included anywhere in Harwell.” Remarks, page 17.
Applicant further argues that the references fail to “disclose, or even suggest, a ‘first zone map’ that is separate from a piece of electronic content but is associated with the electronic content through inclusion in an electronic license in the manner specifically recited in the amended claims.” Id, page 17. 
A. The Examiner respectfully disagrees. Harwell teaches the claim limitation at issue and for emphasis, a new reference is provided to clarify Harwell’s teaching.
Applicant clearly concedes that Harwell teaches a content player able to render content received. The content received comprising at least one or more master authorization tokens 30b to determine whether a license to access the content 22 or portions of the content 22 exists. Id, page 15. As a result, it is clearly taught by Harwell that a piece of content or a plurality of content is (1) divided into segments, portions, primitives, etc. and (2) each of these portions is assigned a token to allow the player to determine whether the user has authorization / or data rights to render that segment, portion, or primitive piece of content. Applicant further concedes the scope of what Harwell teaches by explaining Harwell’s teaching that further supports what the Applicant deems as their invention. Applicant cites to Paragraph 0046 and 0049-0050 of Harwell, which explain that every individual segment of the content comprises “a first authorization token 44 and a second authorization token address 46.”  Each of the tokens allow the player to determine whether to play the indicated/segment of content or not and that the additional information, the address allows the player to find the next token for the next segment of the content. The process of receiving a token for a segment of content, and determine access rights based on the token is repeated again and again for each portion/segment of the content until the rendering of the content is complete or it finds that the segment/portion of the content requested to be rendered does not have a token/license associated with it to allow rendering of the content. 
Although the terms digitally signing are not recited in Harwell, such terms do not have to be recited in order to teach the scope of what is meant by digitally signing data. A digital signature is produced by merely creating a fixed length digital digest from the message and encrypting it with a private key to form a digital signature. The digital signature is then appended to the message and sent to the recipient with the message. In Harwell, the message comprises the content and data tied to the content, such data includes the content and its related segments and each segment having its associated tokens (this is identified as the zone map). In order to increase security measures, Harwell explicitly teaches that “the processor 64 may use functions such as generating a hash or secure hash using one or more of the master, first, and second authorization tokens.” Generating a hash comprises digitally signing the message that comprise the content, tokens, and related encryption key. In order for the player to access the generated hash / validate the signature of the message, the player must utilize the hash function to calculate the message digest and then decrypts the digest using a key (public key) in order to gain access to the content and related information. See Harwell at least at Paragraphs 0050, 0070, and 0085. Therefore, Harwell does teach digitally signing the zone map using a key.
On the other hand, the Examiner is introducing a new reference in effort of advancing prosecution, which explicitly teaches digital signing data using a first key. The reference is merely added to emphasize what Harwell already teaches and what one of ordinary skill in the art would understand based on how signatures are generated (generating a hash function and using encryption keys to access encrypted and signed data). 

II. Per the Applicant’s argument regarding the first zone map being separate from the piece of electronic content, the Examiner disagrees that Harwell does not teach such a claim limitation. 
B. Harwell teaches the claim limitation argued as being not taught. 
Harwell teaches that the content comprises multiple zone maps, each zone map identifies or assigned to each segment of the content. A zone map is nothing more than merely a set of data that defines the segment of content and includes information that would allow a media player to identify the segment and determine whether rendering of the segment is possible. The content as a whole comprise the zone maps of each segment, meaning the content is associated with the zone maps. So the segments and the zone maps go hand in hand, while the segments are separate from the content as a whole because they are simply pieces of the content that make up the content as a whole. Interpreting them to be completely separate from the content, meaning the segments are no way related or tied to the content as a whole is wrong and impossible. Thus, Harwell teaches a piece of content containing a plurality of segments and each of the segments comprising data, which is interpreted as a zone map, the zone map being associated with the particular segment and as a whole is also associated with the content while also being separate or distinct from the content as a whole that comprises the plurality of segments. If Applicant intends to argue that the content and the first zone map are separate in the sense that they are not associated with one another at all, then Applicant must amend the claims to recite such interpretation. Support for such an amendment must also be provided. 
Furthermore, the claims first recite that the “electronic license” is associated with “the first piece of electronic content,” then recites that the two elements are also separate. It is not known how a license and first piece of content can be associated with one another yet also be separate in the manner in which the Applicant seems to argue they are; which is that the license and the first piece of content comprising a first zone map, are in fact distinct and separate. 
See Harwell at least at Abstract, Paragraphs 0006-0007, 0009, 0036 and 0044, 0046, 0049, 0055-0056 and 0070-0071. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 21 and 33, the claims recite “the processor” in line 3, the claim recites “at least one processor” in line 2. It is not known whether “the processor” is the same or different than the “at least one processor.” Thus, the claims and all dependent claims are rejected for being indefinite. 
To overcome the rejection, the claims should instead recite “the at least one processor” in line 3. 

Per claims 41 and 42, the claims recite “a user system,” which is already recited in claim 21. The claims are rejected for being indefinite because it is not known whether the two user systems are the same or different. To overcome the rejection, claims 41 and 42 should be amended to recite “the user system.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 21-42 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The abstract idea is directed to merely transmitting a license for content to a user, wherein the content is comprised of portions and is secured so that the user must meet predefined conditions in order to access the content. Such an abstract idea is characterized under certain methods of organizing human activity. Furthermore, the abstract idea explicitly captures the following sub-groupings under certain methods of organizing human activity: following rules or instructions, mitigating risk, and legal interactions including agreements in the form of contracts and business relations.
Claims 21 and 33 recite, in pertinent part:
A method of packaging a first piece of… content, the method being performed on a system… causing the system to perform the method, the method comprising: 
creating… a first zone map defining a plurality of zones, a first zone of the plurality of zones being associated with at least a first portion of the first piece of… content, the first zone map being separate from the first piece of… content; 
… signing the first zone map using, at least in part, a first key configured to decrypt at least part of the first piece of… content; 
…determine that a first predefined condition associated with the first zone is met and, in response to determining that the first predefined condition is met, impose a first additional requirement for access to or use of the at least portion of the first piece of… content, the first additional requirement comprising a requirement to view a warning…; 
associating… [the] license with the first piece of… content, the… license comprising the at least one… program and the… signed first zone map; the… license being separate from the first piece of… content; and 
transmitting the… license and the first piece of… content to a user...”

As it can be seen from at least the above claim limitation, the claim summarizes following rules and instructions. If the instructions are followed, then the end result is the transmission of the content/license to the user. The claims also constitute mitigating risk, wherein without the proper license, and authentication measures, a user cannot access the content. A fraudster would not be able to render the content unless the content owner authorizes such access. The claims further highlight all other sub-groupings identified under certain methods of organizing human activity.
The judicial exception is not integrated into a practical application. The claims recites the following additional elements: “at least one processor,” a non-transitory computer-readable medium,” “instructions,” “digitally signing,” “electronic content,” “generating at least one control program…” and “electronic license,” and a “screen.” The additional elements only perform generic functions of generating data, signing data, associating data, displaying data and sending data. The additional elements merely automate or process the abstract idea. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by U.S. Patent Application Publication 2008/0178284 to Harwell (“Harwell”), in view of U.S. Patent Application Publication 2007/0206799 to Wingert et al. (“Wingert”), in further view of U.S. Patent Application Publication 2004/0268400 to Barde et al. (“Barde”).

Per claims 21 and 33, Harwell teaches all of the following limitation:
A method of packaging a first piece of electronic content, the method being performed on a system comprising at least one processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the system to perform the method, the method comprising (content is generated based on multiple segments associated with one another and secured individually) [Abstract Paragraphs 0046-0047 and Figures 1-2]:
creating, using the at least one processor, a first zone map defining a plurality of zones, a first zone of the plurality of zones being associated with at least a first portion of the first piece of electronic content, the first zone map being separate from the first piece of electronic content (content is created comprising multiple segments, each segment of the content is considered “zone of the plurality of zones,” wherein the multiple segments make up the “zone map” of the content as a whole) [Abstract, Paragraphs 0038, 0046-0050, 0074-0079 and Figures 1-2 and 5 and all related text]; 
generating at least one control program configured to determine that a first predefined condition associated with the first zone is met and, in response to determining that the first predefined condition is met, impose a first additional requirement for access to or use of the at least portion of the first piece of electronic content (the content includes logic or code and for “example, prior to playing a particular content segment 40, the content player 10 may read the first authorization token 42 associated with the particular content segment 40 and use the second authorization token address 46 to read the appropriate second authorization token 52. The logic performs the functions to determine whether to render the content. The content player 10 may then read the activation time indicator 58 and determine whether to play the particular content segment 40 based upon a reference time and the activation time indicator 58” using ) […] [Abstract, Paragraphs 0038, 0048-0050, 0056, 0071, 0086-0091 and Figures 1-3, 6 and 8 and all related text];
associating, by the at least one processor, an electronic license with the first piece of electronic content, the electronic license comprising the at least one control program and the digitally signed first zone map, the electronic license being separate from the first piece of electronic content (each segment of the content comprises a license for use and is encrypted such that the user may only access that segment of the content if the user has the rights to the segment. Content and a license for the content are separate entities, meaning a license and a piece of content are not the same thing therefore they are separate) [Abstract, Paragraphs 0008, 0035-0036, 0055-0058, 0069-0071 and Figures 1-3, 6, and 8 and all related text]; and

Harwell does not explicitly disclose:

Although Harwell teaches determining whether conditions related to a piece of content, parsed into multiple segments, are met including analyzing the tokens and imposing further requirements, such as DRM rights, security token authentication and time indicator, before the user can render the content, as indicated above, Harwell does not explicitly disclose […] the first additional requirement comprising a requirement to view a warning screen. 
Barde teaches […] the first additional requirement comprising a requirement to view a warning screen [Paragraphs 0044-0045].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Harwell, which teaches determining whether to provide access to content based on analyzing tokens and furthermore analyzing DRM rules for the content, security token authentication and a time indicator, to include the teachings of Barde to explicitly recite that the obligation required before allowing the user to access the content is a warning screen in motivation of ensuring that the user complies with usage rights of the content; thus deterring fraudulent use of the content. It would be obvious to one of ordinary skill in the art to modify the rules required for the content to be rendered by adding or removing rules to include more rules or less rules and the rules varying in form in order to determine whether or not to render content. 

Although Harwell teaches utilizing a hash function to secure the content; see Harwell at least at Paragraphs 0055-0056, 0070, 0085. Hashing results in digitally signing the content. In order to emphasize this teaching, Wingert explicitly teaches digitally signing the first zone map using, at least in part, a first key configured to decrypt at least part of the first piece of electronic content (each segment is encrypted, wherein a key/token/hash is used to encrypt/decrypt the segment) [Abstract, Paragraphs 0012, 0050, 0053, 0072 and Figures 3-6];
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Harwell, in view of Barde which teach using a hash function, to include the teachings of Wingert to explicitly disclose that hashing requires digitally signing content using a key, which is also used to decrypt the content in motivation of increasing security measures by insuring the content was not tampered with during transmission. 
Although Harwell teaches providing content on a device and rendering the content on a device, see Figures 1 and 2, Harwell does not explicitly disclose transmitting the electronic license and the first piece of electronic content to a user.
Wingert teaches transmitting the electronic license and the first piece of electronic content to a user [Paragraphs 0011-0012, 0055 and 0062 and Figures 1-2].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Harwell, in view of Barde which teaches providing a user with content on a device to render, to include the teachings of Wingert to explicitly teach that the content is sent to the user along with the license for the content in motivation of allowing the user to render the content.

Per claim 22, Harwell teaches wherein the plurality of zones further comprise a second zone associated with at least a second portion of the first piece of electronic content, wherein the electronic license further defines one or more second conditions associated with access to or other use of the at least a second portion of the piece of electronic content on the device, and wherein the control program is further configured to determine that a second predefined condition associated with the second zone is met and, after the second predefined condition is met, to impose a second additional requirement for access to or use of the at least a second portion of the first piece of electronic content [Abstract, Paragraphs 048-0050, 0086-0091 and Figures 1-3, and 6, 8 and related text].
Per claim 23, Harwell teaches wherein the electronic license further comprises code for removing the first obligation after a second predefined condition is met [Abstract, Paragraphs 048-0050, 0086-0091 and Figures 1-3, and 6 and related text].
Per claims 24 and 34, Harwell teaches wherein digitally signing the first zone map comprises digitally signing the first zone map with the first key [Abstract, Paragraphs 0055-0056, 0070 and Figures 1-3, and 6, 8 and related text].
Per claims 25 and 35, Harwell teaches wherein digitally signing the first zone map comprises: calculating a hash value of the first key; and digitally signing the first zone map using the hash value [Abstract, Paragraphs 0055-0056, 0070-0071, 0085, claim 35 and Figures 1-3, and 6, 8 and related text].
Per claims 26 and 36, Harwell teaches wherein digitally signing the first zone map comprises digitally signing the first zone map using a second key derived from the first key [Abstract, Paragraphs 0055-0056, 048-0050, 0086-0091, 0070 and Figures 1-3, and 6, 8 and related text].
Per claim 27, Harwell teaches wherein the first zone map further comprises a reference to at least one external zone, the at least one external zone being associated with a second piece of electronic content separate from the first piece of electronic content (address indicated next piece of content) [Abstract, Paragraphs 0055-0056, 048-0050, 0086-0091, 0070 and Figures 1-3, and 6, 8 and related text].
Per claim 28, Harwell teaches wherein the second piece of electronic content is associated with a second zone map, the second zone map defining at least one zone in the second piece of electronic content [Abstract, Paragraphs 0055-0056, 048-0050, 0086-0091, 0070 and Figures 1-3, and 6, 8 and related text].
Per claims 29 and 38, Harwell teaches wherein the first additional requirement is associated with a playback condition of the at least a first portion of the first piece of electronic content [Abstract, Paragraphs 048-0050, 0056, 0086-0091 and Figures 1-3, and 6, 8 and related text].
Per claim 30, Harwell teaches wherein the playback condition comprises a condition associated with at least one of playing, skipping, and fast-forwarding the at least a first portion of the first piece of electronic content [Paragraphs 0041-0042, 0053 and Figures 1-3].
Per claims 31 and 39, Harwell teaches wherein each of the plurality of zones is associated with at least one zone identifier included in the first zone map [Abstract, Paragraphs 0036-0038, 0046-0054, 0074-0079 and Figures 1-6 and related text].
Per claims 32 and 40, Harwell teaches wherein at least one zone of the plurality of zones is associated with a plurality of zone identifiers included in the first zone map [Abstract, Paragraphs 0036-0038, 0046-0054, 0074-0079 and Figures 1-6 and related text].
Per claim 41, Harwell does not explicitly disclose wherein transmitting the electronic license and the first piece of electronic content to a user system comprises transmitting a content package comprising the electronic license and the first piece of electronic content to the user system; however, Wingert does [Paragraphs 0011-0012, 0055 and 0062 and Figures 1-2].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Harwell, in view of Barde which teaches providing a user with content on a device to render, to include the teachings of Wingert to explicitly teach that the content is sent to the user along with the license as a package 116 in motivation of facilitating/enhancing the transmission of the data to the user. 
Per claim 42, Harwell does not explicitly disclose wherein transmitting the electronic license and the first piece of electronic content to a user system comprises transmitting the electronic license to the user system separately from the first piece of electronic content. 
Wingert teaches wherein transmitting the electronic license and the first piece of electronic content to a user system comprises transmitting the electronic license to the user system separately from the first piece of electronic content [Paragraphs 0011-0012, 0055-0056 and 0062 and Figures 1-2].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Harwell, in view of Barde which teaches providing a user with content on a device to render, to include the teachings of Wingert to explicitly teach that the content is sent to the user along with the license separately in motivation of reducing bandwidth and also increasing security measures, as disclosed by Wingert which requires a third license key to be sent after the content and initial keys are sent to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685